Title: General Orders, 29 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday April 29th 1778
Ulysses—Ulster Ulm.


Major Ledyard is removed from the 4th to the 1st New York Regiment.
Each Officer who mounts guard will in future bring his Name Regiment & Brigade wrote on a Piece of Paper, which he will deliver to the Brigade Major of the day when he is appointing the Officers to the several guards. Strict compliance with this order is expected, as it will shorten the duty of the Parade.
Those Regiments that are in need of Shoes may be supplied by applying to the Cloathier Genls Store.

In order to prevent any disputes which may hereafter arise among the Officers of the Virginia line relative to the distribution of the draughts from that State, the following mode is henceforward to be observed. The Draughts are upon their Arrival in Camp to be brought to that Brigade to which the Officer who conducts them from Virginia belongs—They are to continue with that Brigade for the space of twenty four hours that they may have time to inform themselves of the situation of the different Regiments in the Line & where their Relations, Friends and Acquaintance are; After the Expiration of the twenty four hours they shall be respectively brought before the Officer commanding the Brigade and make their free Election of Corps which shall be binding and obligatory provided the Regiments they choose shall not be fully completed; in that case they are to have another Choice—While the draughts continue in the Brigade at which they first arrive they shall draw provisions by order of the Commanding Officer and if they have not had the Small-Pox, they shall be innoculated by the Surgeons of the Brigade; These orders are constantly to be made known to the Draughts upon their arrival, and if any Officer is convicted of making use of any undue means to induce the draughts to join his Regiment or Company he may depend upon being called to a severe Account.
Complaint having been made by Mr Dewees Proprietor of the Valley Forge that the soldiers pull down the houses and break the fire bays at what is called the new Forge at the Valley Creek—The Commander in Chief strictly forbids all Persons from further damaging the said buildings and Works which he hopes will be punctually attended to especially when they consider the great loss which Mr Dewees has already suffered by the Enemy and by the great waste which our Army has been under the Necessity of commiting upon his Woods & other Improvements.
As some Inconveniencies have attended the general order of the 17th instant by confining the purchase of Milk and other Necessaries for the use of the sick to the Regimental Quarter Masters; instead of that mode a discreet Serjeant and a few men according to the number of sick in each Regiment are to be sent out daily to purchace those Articles with Passes from the Officers Commanding Brigades respectively.
